         Case 1:19-cv-01034-PAE Document 78 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ELODIE PARONI,

                                       Plaintiff,                       19 Civ. 1034 (PAE)
                        -v-
                                                                               ORDER
 GENERAL ELECTRIC UK HOLDINGS LTD.

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received plaintiff’s motion to transfer this case to the Northern District of

California, Dkt. 77, as the Court previously indicated it would do so in lieu of dismissing the

case for lack of personal jurisdiction over the defendant. Dkt. 74 at 25. Any opposition to this

motion is due September 7, 2021.


       SO ORDERED.


                                                              PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: August 31, 2021
       New York, New York
